DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 4/27/2021. Claims 1-20 are still pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/23/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8-11, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al (US 20180213498 A1, hereinafter Khoryaev) in view of Uchiyama (US 20180255525 A1).

Consider claims 1, 9, and 20, Khoryaev discloses a transmitter communication device (the electronic device circuitry 600 may include radio transmit circuitry 610, Fig. 6 and paragraph 59) configured for communication with a receiver communication device in a wireless communication network, a method, a non-transitory computer-readable storage medium program product (Fig. 9), wherein the transmitter communication device comprises:

arranging at least the first signal and the second signal in a pre-defined configuration in the communication frame (FIG. 5 is a diagram of synchronization resource timing, including propagation of synchronization reference by different types of synchronization sources. In some embodiments, synchronization signals or physical sidelink broadcast channel (PSBCH) payloads can indicate a synchronization source (or reference). Timing information in LTE can also be made implicit based on a relative timing of the signal. For example, timing reference signals 504 with a first offset 502 from system frame number 0 (SFN0) or from a subframe boundary can be implied to be from an eNB or an in-coverage UE. Timing reference signals 508 with a second offset 506 from system frame number 0 (SFN0) or from a subframe boundary can be implied to be from a GNS, paragraph 52); and/or 

However, Khoryaev does not expressly disclose wherein the additional synchronization information includes the number of hops over which the transmitter communication device has received its synchronization information.
In the same field of endeavor, Uchiyama discloses  wherein the additional synchronization information includes the number of hops over which the transmitter communication device has received its synchronization information (The information indicating the process of relaying synchronization timings may be information such as number-of-hops information indicating the number of interposing devices in the above relaying process, and information indicating the interposing devices in the above relaying process, paragraph 129; examples of synchronization signals that the UE 20 may receive include number of hops which corresponds to the number of interposing devices in the relaying process, see paragraphs 135-149).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of
Uchiyama with the teachings of Khoryaev in order to improve the process of selecting a signal a communication device uses to conduct the synchronization process.

Consider claims 2 and 10, and as applied to claims 1 and 9 respectively above, Khoryaev discloses wherein both the first signal and the second signal are configured to individually provide the receiver communication device at least with partial information for determining an identifier of the transmitter communication device (When carried by PSSS/SSSS signals, different subsets of existing sequences can be allocated for different synchronization reference types. For example, an additional PSSS root index for UEs deriving timing from GNSS can be defined, paragraph 54).

Consider claims 3 and 11, and as applied to claims 1 and 9 respectively above, Khoryaev discloses, wherein the first signal and the second signal are orthogonal in one or more of time, frequency, space or code (PSSS/SSSS signals are transmitted in orthogonal frequency-division multiplexing (OFDM) frame, see paragraph 39).

Consider claims 8, and 16, and as applied to claims 1, and 9 respectively, Khoryaev discloses wherein the additional synchronization information comprises information for hierarchically synchronizing the receiver communication device (A UE 302 receives synchronization timing references from GNSS reference sources 304 and network reference source 306. With both synchronization timing references available, the UE can determine and/or select a synchronization timing reference based on a determined priority. The determined priority can be pre-determined, provided by the network and/or dynamically determined, paragraph 40).


a communication interface (The RF circuitry 706 may include a receive signal path which may include circuitry to down-convert RF signals received from the FEM circuitry 708, and provide baseband signals to the baseband circuitry 704, Fig. 7 and paragraph 72) configured to receive a communication frame from the transmitter communication device, wherein the communication frame comprises at least a first signal and a second signal providing basic synchronization information for synchronizing the receiver communication device (In order to propagate synchronization timing, synchronization sources can transmit using synchronization channels and signals. In one embodiment using LTE, PSBCH (physical sidelink broadcast channel), primary sidelink synchronization signals (PSSS) and/or secondary sidelink synchronization signals (SSSS) can be used, paragraph 53); and 
a processor (control circuitry 614, Fig. 6 and paragraph 59) configured to obtain additional synchronization information from the communication frame (In order to propagate synchronization timing, synchronization sources can transmit using synchronization channels and signals. In one embodiment using LTE, PSBCH (physical sidelink broadcast channel), primary sidelink synchronization signals (PSSS) and/or secondary sidelink synchronization signals (SSSS) can be used, paragraph 53), wherein the processor is further configured to provide additional synchronization information on the basis of the first and/or the second signal by (An indication of the 
an arrangement of the first signal and the second signal in a pre-defined configuration in the communication frame (FIG. 5 is a diagram of synchronization resource timing, including propagation of synchronization reference by different types of synchronization sources. In some embodiments, synchronization signals or physical sidelink broadcast channel (PSBCH) payloads can indicate a synchronization source (or reference). Timing information in LTE can also be made implicit based on a relative timing of the signal. For example, timing reference signals 504 with a first offset 502 from system frame number 0 (SFN0) or from a subframe boundary can be implied to be from an eNB or an in-coverage UE. Timing reference signals 508 with a second offset 506 from system frame number 0 (SFN0) or from a subframe boundary can be implied to be from a GNS, paragraph 52); and/or 
a selection of the first and the second signal from a set of pre-defined synchronization signals that differ in a generating code (An indication of the synchronization reference can be indicated using different methods, including carried by PSSS/SSSS signals, a PSBCH payload and/or implicit indication. When carried by PSSS/SSSS signals, different subsets of existing sequences can be allocated for different synchronization reference types. For example, an additional PSSS root index for UEs deriving timing from GNSS can be defined, paragraph 54).

In the same field of endeavor, Uchiyama discloses  wherein the additional synchronization information includes the number of hops over which the transmitter communication device has received its synchronization information (The information indicating the process of relaying synchronization timings may be information such as number-of-hops information indicating the number of interposing devices in the above relaying process, and information indicating the interposing devices in the above relaying process, paragraph 129; examples of synchronization signals that the UE 20 may receive include number of hops which corresponds to the number of interposing devices in the relaying process, see paragraphs 135-149).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of
Uchiyama with the teachings of Khoryaev in order to improve the process of selecting a signal a communication device uses to conduct the synchronization process.

Consider claim 19, and as applied to claim 17 above, Khoryaev discloses wherein the processor is configured to hierarchically synchronize the receiver communication device on a basis of the additional synchronization information obtained from the communication frame (A UE 302 receives synchronization timing references from GNSS reference sources 304 and network reference source 306. With both synchronization timing references available, the UE can determine and/or select a .

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev in view of  Uchiyama, and further in view of  Onggosanusi et al (US 20170245165 A1, hereinafter Onggosanusi).

Consider claims 4 and 12, and as applied to claims 1 and 9 respectively above, the combination of Khoryaev and Uchiyama does not expressly disclose wherein the second signal is a complex conjugate of the first signal.
In the same field of endeavor, Onggosanusi discloses wherein the second signal is a complex conjugate of the first signal (PSS sequences are transmitted as complex conjugate pairs, see Fig, 13 and paragraphs 207-208).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to transmit synchronization sequences as conjugate pairs as disclosed in Onggosanusi, in the system of Khoryaev as modified by Uchiyama to eliminate timing ambiguity from integer frequency offsets.

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev in view of Uchiyama, and further in view of Seo et al (US 20170273041A1, hereinafter Seo).


In the same field of endeavor, Seo discloses wherein the first and second signal are based on Zadoff-Chu sequences with same length L and different root indices u1 and u2 (a sum of the root index 26 and the root index 37 corresponds to a length 63 of Zadoff-Chu sequence, paragraph 127).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use root indexes as disclosed in Seo, in the system of Khoryaev as modified by Uchiyama in order to have root symmetry property on the time domain.

Consider claims 6 and 14, and as applied to claims 5 and 13 respectively above, Seo discloses wherein a first root index u1 and a second root index u2 are prime numbers to the length L with u2 = L-u1 (root index 26, root index 37, length 63, paragraph 127).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use root indexes as disclosed in Seo, in the system of Khoryaev as modified by Uchiyama in order to have root symmetry property on the time domain.


Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use root indexes as disclosed in Seo, in the system of Khoryaev as modified by Uchiyama in order to have root symmetry property on the time domain.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev, in view of Uchiyama, and further in view of Sheng et al (US 20160044618 A1, hereinafter Sheng).

Consider claim 18, and as applied to claim 17 above, the combination of Khoryaev and Uchiyama does not expressly disclose wherein the processor is configured to obtain the additional synchronization information on the basis of a cross-correlation.
In the same field of endeavor, Sheng discloses wherein the processor is configured to obtain the additional synchronization information on the basis of a cross-correlation (The UE uses different ZC sequences to detect ZC sequences. Because of good autocorrelation and crosscorrelation properties, when the UE detects a high energy peak with some particular ZC sequence with particular root index, the UE knows what information is carried in this sequence. Then the UE compares the measured 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sheng with the teachings of Khoryaev and Uchiyama for carrying sufficient synchronization information for D2D communications using a D2D synchronization signal.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642